Citation Nr: 0332860	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (2003) for rhabdomyolysis caused by VA 
medical treatment during the period prior to June 1, 2001.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1976 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied service connection 
for depression and denied entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (2003) for 
rhabdomyolysis incurred during treatment at a VA medical 
facility.  The claimant filed a timely Notice of Disgreement 
with those decisions and he and his representative were 
provided a Statement of the Case in October 2002.  In October 
2002, the veteran submitted a Substantive Appeal (VA Form 9), 
in which he indicated that he was only appealing the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (2003) for rhabdomyolysis incurred during 
treatment at a VA medical facility.  Subsequent documentation 
and argument submitted by the claimant's representative has 
been limited to that issue.  The Board limits its 
consideration herein to the single issue stated on the title 
page of this decision.  


REMAND

This case must be Remanded to the RO because of its failure 
to obtain the original or certified copies of the veteran's 
VA treatment records from the VAMC, Hot Springs, South 
Dakota, prior to June 1, 2001, during which period the 
veteran alleges that he was provided both Gemfibrozil and 
Simvisatin medications concurrently, without being informed 
of the potentially adverse results of the simultaneous use of 
those medications; that as the result of his use of those VA 
prescribed and furnished medications, he suffered disability, 
including rhabdomyolysis with chronic myalgias of the legs, 
due to an adverse reaction to those drugs in combination; and 
that he is entitled to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (2003).  

When hospitalized in June 1, 2001, it was noted that the 
veteran had been taking Gemfibrozil and Simvisatin for the 
past two or three months, or "multiple months", prior to 
the onset of symptoms; and that such treatment had taken 
place at the VAMC, Hot Springs.  Those reodrds have not been 
obtained and made available to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The case is Remanded to the RO for the following actions:

The RO must obtain all clinical and 
pharmaceutical records of the veteran 
from the VAMC, Hot Springs, inclusive, to 
include any warnings or notices provided 
the veteran as to possible adverse drug 
reactions/interactions of using 
Gemfibrozil and Simvisatin in 
combination.  Such records should include 
all laboratory tests of the veteran, as 
well as any and all reports or 
indications showing that the veteran was 
counseled as to the possible adverse 
results of using Gemfibrozil and 
Simvisatin in combination.  All medical 
records which show or tend to show the 
veteran's physical condition prior to the 
onset of his current rhabdomyolysis must 
be provided, as well as all documentation 
which shows the express or implied 
consent of the veteran to the use of 
Gemfibrozil and Simvisatin in 
combination.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




